Citation Nr: 0010270	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-17 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for peripheral 
sympathetic dystrophy of the right hand and right shoulder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1994 to June 1994.

An RO rating decision in June 1994 denied the veteran's claim 
for service connection for a right shoulder condition.  The 
veteran was notified of this decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that (1) determined 
that new and material evidence was not submitted to reopen 
the claim for service connection for a right shoulder 
condition; (2) denied service connection for sympathetic 
dystrophy; and (3) denied service connection for a nervous 
condition (claimed as PTSD).  The veteran submitted a notice 
of disagreement in August 1998, and the RO issued a statement 
of the case in August 1998.  The veteran submitted a 
substantive appeal in September 1998.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1994, service 
connection for a right shoulder condition was denied.

2.  Evidence received since the 1994 RO denial of service 
connection for a right shoulder condition, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has not submitted competent (medical) 
evidence linking a right shoulder disability to an incident 
of service.


4.  The veteran has not submitted competent (medical) 
evidence linking peripheral sympathetic dystrophy of the 
right hand and right shoulder to an incident of service.

5.  The veteran has submitted medical evidence showing he was 
diagnosed to have PTSD, which appears to have been related to 
his experiences during service.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service 
connection for a right shoulder disability is final.  38 
U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 20.302 (1999). 

2.  Evidence reviewed since the June 1994 rating decision is 
new and material and, thus, the claim of entitlement to 
service connection for a right shoulder disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for a 
right shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim for service connection for peripheral 
sympathetic dystrophy of the right hand and right shoulder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for a Right Shoulder 
Condition.

A.  Factual Background

The veteran had active service from March 1994 to June 1994.

Service medical records show that the veteran was treated for 
a right shoulder injury in March 1994.  Upon examination, 
there was active range of motion.  The assessment was muscle 
strain.

Service medical records show that the veteran was again 
treated for a right shoulder injury in May 1994.  Records 
show that he complained of sharp pain in the 
acromioclavicular joint, which reoccurred with certain 
motions.  Upon examination, there was recurrent 
acromioclavicular joint tenderness.  The examiner ruled out a 
right acromioclavicular joint separation.  The assessment was 
right acromioclavicular ligament sprain.  Another assessment 
in June 1994 was that the veteran had resolving right 
bicipital tendonitis.

The evidence of record at the time of the June 1994 RO rating 
decision consisted primarily of service medical records.

Evidence submitted since the June 1994 RO rating decision 
includes a 1997 private medical report, reflecting restricted 
range of motion of the veteran's right shoulder and a 
diagnosis of peripheral sympathetic dystrophy involving the 
veteran's right shoulder and right wrist.  Also added to the 
record are statements of the veteran to the effect that his 
current peripheral sympathetic dystrophy is due to the injury 
in service.




B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1994 decision, denying 
service connection for a right shoulder condition, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1994 RO rating decision, the evidence of record 
showed that the veteran was treated for a right shoulder 
sprain, but a residual disability was not identified.  Nor 
was there medical evidence of a right shoulder disability 
thereafter, and although the contention that a right shoulder 
disability had its onset during service was implied by virtue 
of the veteran submitting his claim, no specific contentions 
in that regard accompanied his claim.    

The evidence added to the record after the 1994 RO rating 
decision includes a medical report that the veteran has a 
current disability involving his right shoulder.  The 
evidence also now contains numerous statements from the 
veteran in which he attributes his right shoulder disability 
to various events in service.  This evidence must be 
considered to fairly evaluate the merits of the claim.  
Hence, the evidence is "new and material."

As new and material evidence has been submitted since the 
June 1994 RO rating decision, the application to reopen the 
claim for service connection for a right shoulder condition 
is granted.


II.  Whether the Claim for Service Connection for a Right 
Shoulder Condition,
as Reopened, and Claims for Service Connection for Peripheral
Sympathetic Dystrophy, and for PTSD are well grounded.
  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim, as reopened, is well grounded and that the 
other claims for service connection are well grounded; that 
is, whether the claims are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Epps, 126 F.3d at 
1468.  Furthermore, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true, 
unless the assertions contained therein are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

A.  Right Shoulder Condition

Service medical records show that the veteran was treated for 
a right shoulder injury and right shoulder pain in service.  
One assessment was acromioclavicular ligament sprain, and as 
such, the record supports a finding that a right shoulder 
injury was noted in service.  Significantly, however, the 
post service medical records show that the veteran has been 
diagnosed to have peripheral sympathetic dystrophy, (rather 
than ligament sprain or tendonitis), which has been 
attributed to an occupational accident following service in 
June 1997.  There is no medical evidence in the claims folder 
that links the veteran's current right shoulder disability to 
a disease or injury in service.  A claim is not well grounded 
where there is no medical evidence showing a nexus between a 
current disability and service.  See Caluza, supra.  Thus, in 
the absence of competent evidence linking the veteran's 
current right shoulder disability to service, there is no 
basis for granting service connection for that disorder and 
the appeal is denied.  



B.  Peripheral Sympathetic Dystrophy of the
Veteran's Right Hand and Right Shoulder

The evidence shows that the veteran currently has peripheral 
sympathetic dystrophy of the right hand and right shoulder.  
The veteran contends that this disability is secondary to the 
right shoulder injury noted in service.

As noted above, service medical records show that the veteran 
was treated for a right shoulder injury and right shoulder 
pain in service. 

The post-service medical records, however, reveal that the 
onset of the veteran's peripheral sympathetic dystrophy was 
in July 1996, more than two years after the veteran's 
discharge from service.  Further, there is no medical 
evidence of record that links the veteran's peripheral 
sympathetic dystrophy of the right hand and right shoulder to 
any incident of service.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, supra.

Again, the veteran's statements to the effect that his 
peripheral sympathetic dystrophy of the right hand and right 
shoulder is due to the right shoulder injury 
in service are not considered competent to prove medical 
causation. Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's peripheral sympathetic dystrophy of the 
right hand and right shoulder to an incident of service.  
Therefore, his claim for service connection for peripheral 
sympathetic dystrophy of the right hand and right shoulder is 
not plausible, and it is denied as not well grounded.


C.  PTSD

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).

In this case, post-service medical records show that the 
veteran has a diagnosis of PTSD and has sought counseling to 
address issues involving his military experience and 
discharge, and the death of a child in 1994 (stillborn).  
Although not explicit, these records suggest a causal 
relationship between the PTSD that was diagnosed, and the 
veteran's service experiences.  For purposes of well-
groundedness, this evidence tends to show current disability 
due to PTSD and tends to show a causal nexus to the veteran's 
military service.

As to the veteran's service experiences, statements from him 
are to the effect that he injured his shoulder during basic 
training and that he was punished for seeking medical 
attention.  The veteran stated that he graduated from basic 
training on time, but when he arrived for "AIT training," 
he was ordered to do exercises by his Drill Sergeant despite 
the pain in his shoulder.  The veteran stated that he was 
afraid to seek further treatment, and that he continued to be 
"smoked" by his Drill Sergeant.  The veteran stated that he 
was in a great deal of pain, exhausted, emotionally drained, 
and in fear, and that he left the military base and went 
home.  The veteran stated that he was then called by his 
Captain and assured that the Drill Sergeant's conduct would 
be dealt with; and that if the veteran wanted a discharge 
after 10 days of his return, he would be able to go home with 
an Entry Level Separation.

Thereafter, the veteran indicated that he returned to the 
military base and was charged with an Article 15 offense, and 
was also treated at the Community Mental Health Clinic for 
stress management.  Furthermore, the veteran stated that he 
was then notified that his (near-term) unborn child had died 
before birth; and that he requested to go home to be with his 
fiancée for the delivery and burial of the stillborn child.  
The veteran states that his request was refused, but that he 
might be able to go home in 10 days.  The veteran states that 
his stillborn daughter was delivered in his absence, and he 
was devastated.  The veteran was later discharged.
  
Since there is medical evidence of the claimed disability, 
evidence of an in-service stressor or stressors (i.e., the 
veteran's accounts, which are presumed credible at this stage 
of the claim), and medical evidence of a nexus between the 
veteran's service and PTSD, he has submitted a well-grounded 
claim of service connection for PTSD.  


ORDERS

The claim for service connection for a right shoulder 
disability is reopened but denied as not well grounded.

The claim for service connection for peripheral sympathetic 
dystrophy of the right hand and right shoulder is denied as 
not well grounded.

To the extent that the veteran's claim for service connection 
for PTSD is well grounded, thereby giving rise to a duty to 
assist in its development, the appeal is granted.


REMAND

Having found that the veteran's claim for service connection 
for PTSD is plausible does not end the Board's inquiry; 
rather, in this case, it places upon VA the duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1990).

As set forth above, there are medical records on which the 
veteran is shown to have been diagnosed to have PTSD.  
Although these suggest that the disorder was precipitated by 
the veteran's experiences during service, that conclusion is 
not entirely clear.  Accordingly, a current examination of 
the veteran should be undertaken to determine what are his 
current psychiatric disabilities, in any, and their causes.  

In addition, the record does not appear to include the 
veteran's entire personnel file from his time in service.  
These could be useful in verifying the events the veteran 
described as taking place during that period, and therefore, 
an attempt to obtain them should be undertaken.   

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to prepare a 
detailed list of all sources (VA and non-VA) of 
evaluation and treatment for PTSD since separation 
from service.  Names and addresses of the medical 
providers, and dates of evaluations and treatment, 
should be listed.  After obtaining any needed 
release forms from the veteran, the RO should 
directly contact the medical providers and obtain 
copies of the records not already in the file.

2.  The RO should request a copy of the veteran's 
complete service personnel records from the 
National Personnel Records Center, including all 
Article 15 materials and discharge records.

3.  Next, the RO must make a specific 
determination, based upon the complete record, as 
to whether the veteran was exposed to a stressor or 
stressors in service, and if so, the nature of the 
specific stressor or stressors.  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  

4.  Then, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination will be to determine whether the 
complete record supports a diagnosis of PTSD.  If 
the veteran is found to have PTSD, the examiner 
should express an opinion for the record as to 
whether the veteran's claimed stressor(s) from his 
military service are etiologically related to any 
current PTSD.  The examining physician should 
specifically identify which stressor(s) are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be established 
by the record.  All tests deemed necessary by the 
examiner must be conducted, and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  In 
the event the examiner finds that the veteran does 
not have PTSD, he or she should reconcile that 
conclusion with that of other physicians or medical 
personnel who may have differed with it.  The 
claims folder and a copy of this Remand must be 
made available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  A notation to the effect that 
this record review took place should be included in 
the examination report.  

5.  The RO should then review the veteran's claim 
for service connection for PTSD.  If action remains 
adverse to the veteran, an appropriate supplemental 
statement of the case should be sent to him and his 
representative, and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MICHAEL E. KILCOYNE 
	Acting Member, Board of Veterans' Appeals




 


- 10 -


